Citation Nr: 0614676	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from October 1963 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDING OF FACT

The veteran's bilateral ankle disability was not incurred in 
or aggravated by service, was first manifested many years 
thereafter, and is not related to active duty service or any 
incident therein.


CONCLUSION OF LAW

Service connection for bilateral ankle disability is not 
warranted.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2001, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing notice to the veteran as to 
the information and evidence necessary to substantiate a 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  While the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that the content and timing of the 
May 2001 notice adequately comports with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Association records, and providing a local hearing.  
Accordingly, there is no prejudice to the appellant by 
proceeding with the appeal.
 
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within one year after separation from 
service.  Arthritis is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he currently has bilateral ankle 
weakness due to service.  
Current medical records indicate the veteran has been 
diagnosed with osteoarthritis and a valgus deformity in both 
ankles.  

The veteran's entrance examination reports no abnormalities 
pertaining to the lower extremities.  Service medical records 
indicate treatment for a sprained right ankle in 1964.  X-
rays was taken, and the treatment record indicates that the 
x-rays were negative for any abnormality.  The veteran's 
service medical records contain no additional complaints 
pertaining to the ankle.  Although the veteran, in his 
hearing, did attest that he injured his ankles in in-service 
car accidents, the records pertaining to the car accidents do 
not contain any complaint of or treatment for ankle injury, 
and the treatment records from the 1967 accident (which 
injured the veteran's right fibula) reported the right ankle 
was not tender and there was no clinical evidence of a 
fracture.  Additionally, the veteran's separation examination 
reported no abnormalities pertaining to the lower 
extremities.  

The first post-service record of an ankle disability is found 
in a 1992 record reporting right ankle instability.  Records 
from 2000 provide the earliest diagnosis of record of 
bilateral osteoarthritis and valgus deformity in both ankles.  
These findings were reported more than 20 years after the 
veteran left service, however.  Consequently, there is no 
presumption that the conditions are related to service.  

There is also insufficient evidence of a nexus between any 
in-service incident and the veteran's current bilateral ankle 
disability.  A 2000 treatment record reported calcification 
about the ankle joint which is "likely related to 
chronic/remote ligamentous injury."  The examiner does not 
report what injury could have caused the calcification, 
however, and no other record repeats this finding.  In 
addition, it would be too speculative to attribute this 
statement to the in-service sprain in light of the reported 
history of a post-service sprain.  (See March 2001 treatment 
record from the New Orleans VA Medical Center.)  

In addition, although a 2002 VA examiner opined that the 
veteran's osteoarthritis was "probably secondary to 
motorcycle accidents," the examiner does not provide a basis 
for this opinion.  Additionally, although the examiner 
reported multiple car accidents, the ankle sprain in 1964 is 
not mentioned, and there is no indication that the entire 
claims file was reviewed.  It is apparent that the examiner 
based his statement on the veteran's reported history, rather 
than a review of the evidence of record.  The mere recitation 
of the veteran's self-reported lay history does not 
constitute competent medical evidence, however.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  

There is no competent medical evidence linking the veteran's 
in-service sprain with his current osteoarthritis.  Instead, 
the records consistently note the existence of degenerative 
changes in the ankles.  There is likewise no link reported 
between the in-service sprain and the findings of valgus 
deformities.  In short, the evidence of record does not 
indicate that the veteran's current osteoarthritis and valgus 
deformities were incurred in or caused by service.  

The Board additionally notes that the veteran, in his 
hearing, testified that his ankle disability started at birth 
and was aggravated by service.  The supporting statements 
made by the veteran refer to his feet, however.  There is no 
evidence of record that the veteran's bilateral ankle 
condition preceded service.  In addition, the evidence does 
not support a finding of aggravation, for the reasons 
described above.  Consequently, service connection must be 
denied.  


ORDER

Service connection for bilateral ankle disability is denied.  



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


